          Case 1:17-cv-06903-RJS Document 92 Filed 12/28/20 Page 1 of 1




December 24, 2020                                                                   Randy M. Mastro
                                                                                    Direct: +1 212.351.3825
                                                                                    Fax: +1 212.351.5219
VIA ECF AND E-MAIL (CA02_RJSChambers@ca2.uscourts.gov)                              RMastro@gibsondunn.com

Hon. Richard J. Sullivan
United States Circuit Judge
500 Pearl St., Room 2530
New York, New York 10007
Re:    Oakley v. MSG Networks, Inc., et al., 17-cv-6903 (RJS)
Dear Judge Sullivan:
I write as Defendants’ counsel, pursuant to Your Honor’s Rule 1(C), to request that Defendants’
time to serve their answer to Plaintiff Charles Oakley’s Amended Complaint be stayed and ex-
tended to, and including, Monday, January 11, 2021. Plaintiff’s counsel has consented to this re-
quest, and this is our first request for such an extension.
Plaintiff’s counsel is still considering our further request to stay our clients’ obligation to answer
until after disposition of Defendants’ summary judgment motion, which we believe would be con-
sistent with this Court’s recent order staying discovery (Dkt. No. 90), and consistent with the ef-
fect that a dispositive motion would typically have (see Rashidi v. Albright, 818 F. Supp. 1354,
1357 (D. Nev. 1993) (“Reasons exist for the postponement of the responsive pleading until the de-
termination of a motion for summary judgment which will be entirely dispositive of the action if
the rules are construed as required by Fed. R. Civ. P. 1 to secure the just, speedy and inexpensive
determination of every action.”)).
As always, we appreciate the Court’s consideration of this request.
Respectfully,
/s/ Randy M. Mastro
Randy M. Mastro


cc: All Counsel of Record (via ECF)

IT IS HEREBY ORDERED THAT Defendants shall serve their answer to
Plaintiff's Amended Complaint by Monday, January 11, 2021.   The
Court will consider any further extension once Defendants'
counsel has learned of Plaintiff's position regarding any such
extension.

Dated:          December 28, 2020
                New York, New York
